                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                   Plaintiff,

vs.                                           NO. 19-MJ-642 JHR

JESUS ROMERO RODRIGUEZ,
                           Defendant.


                NOTICE OF ENTRY OF APPEARANCE
                 AND SUBSTITUTION OF COUNSEL

      COMES NOW, Erlinda O. Johnson, Esq., and respectfully notifies

this Honorable Court, counsel of record for the United States, that she is

hereby entering her appearance on behalf of Jesus Romero Rodriguez for all

purposes in this case as Mr. Romero’s counsel of choice and in substitution

of counsel Martin Lopez. See, e.g., United States v. Gonzales-Lopez, 548

U.S. 140, 144 (2007).

      Counsel Erlinda O. Johnson respectfully requests that all notices,

pleadings and correspondence on behalf of Jesus Romero Rodriguez in this

case be delivered to the attention of Erlinda O. Johnson.

                                Respectfully Submitted,

                                /s/ Submitted Electronically 3/15/19
                                Erlinda O. Johnson
                                Counsel for Jesus Romero Rodriguez
                                620 Roma Ave. N.W.
                                Albuquerque, New Mexico 87102
                                Phone: (505) 792-4048
                                Fax: (505) 792-2268




                      CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of March, 2019 I filed the
foregoing pleading electronically through the CM/ECF system, which
caused counsel of record for the United States, and current counsel of record
for the Defendant, to be served with a copy of this pleading by electronic
means.


/s/ Submitted Electronically 3/15/19
Erlinda O. Johnson




                                                                            2
